Title: To George Washington from Ezra Stiles, 26 April 1781
From: Stiles, Ezra
To: Washington, George


                        
                            Sir
                            Yale College April 26th 1781.
                        
                        As a Testimony of their most affectionate Respect, the President and Fellows of this University have this day
                            unanimously conferred upon your Excellency the Degree of the Doctorate in Laws; of which I am now in their Name to ask
                            your Acceptance. We cannot add to the Accumulation of Glory which shines around the Name of Washington, and which none but
                            himself thinks unmerited. But we are ambitious of the Honor of enrolling his Name in our Registers and Archives, among
                            those, whose Literary Merit entitles them to the highest academical Dignities. The diploma cannot be
                            prepared and authenticated till the next meeting of the Senatus Academicus, when it will be duly transmitted to you. With
                            the highest Respect for the Patriot, the Warrior, and the Civilian, I have the honor to be your Excellency’s most obedient
                            Very humble Servant
                        
                            Ezra Stiles President
                        
                    